NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE RICOH COMPANY, LTD. PATENT
LITIGATION
SYNOPSYS, INC.,
Plain,tiff-Appellee,
V.
RICOH COMPANY, LTD., -
Defendant-Appellant.
RICOH COMPANY, LTD.,
Plaintiff-Appellant,
V.
AEROFLEX INCORPORATED, AMI
SEMICONDUCTOR, INC., MATROX ELECTRONIC
SYSTEMS, LTD., MATROX GRAPHICS, INC.,
MATROX INTERNATIONAL, INC., MATROX TECH,
INC., AND AEROFLEX COLORADO SPRINGS, INC.,
Defendants-Appellees.
2011-1199
Appea1 from the United States DiStrict C0urt for the
N0rthern DiStrict of Ca1if0rnia in case n0. 03-CV-2289,
Judge James Ware.

SY`NOPSYS V. RICOH CO 2
ON MOTION
ORDER
The parties jointly move for a stay of the briefing
schedule until after this Court issues its decision in the
related appeal (2010-1415), concerning the district court’s
grant of summary judgment of noninfringement
We note that the c0urt’s decision in 2010-1415 issued
on March 8, 2011. '
Accordingly, '
IT ls ORnER1:D THAT:
The motion is granted to the extent that the appel-
lant’s opening brief is due within 60 days of the date of
filing of this order.
FoR THE CoURT
MAR 1 8  /s/ Jan Horba1y
Date J an Horbaly
Clerk
cc: Ron E. Shulman, Esq.
Kenneth W. Brothers, Esq. g_3_c9uR-;
21 THE FED
s
MAR 1 8 2011
eeg
15
ss
PEALS FU
L C|RC!]1T
JANHORBAL‘{
C|.EI(